*258OPINION.
Smith :
The petitioner contends that it was not, during the taxable years involved, an association taxable as a corporation as determined by respondent, but that it was a partnership, the income of which is taxable to the individual members. In its brief, it has submitted extensive argument directed towards distinguishing this case from Hecht v. Malley, 265 U. S. 144, and more specifically Burk-Waggoner Oil Association v. Hopkins, 269 U. S. 110, and subsequent court and board decisions holding that organizations similar in some respects to the petitioner were to be classified as associations under the revenue laws and taxed as corporations.
The facts in this case are essentially similar to those in Myers, Long & Co., 14 B. T. A. 460, and since our only question here is whether the petitioner is taxable as a corporation we are of the opinion, upon the authority of the Myers, Long & Co. decision, that it is not so taxable.

Judgment will be entered for the petitioner.